

113 S2343 IS: Speak Up to Protect Every Abused Kid Act
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2343IN THE SENATE OF THE UNITED STATESMay 15, 2014Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Child Abuse Prevention and Treatment Act to require mandatory reporting of incidents
			 of child abuse or neglect, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Speak Up to Protect Every Abused
			 Kid Act.2.Sense of CongressIt is the sense of Congress that—(1)children are dependent on the adults in their lives, including parents, extended family, teachers,
			 health care providers, and others in their community, to ensure their
			 safety and well-being;(2)data from the Administration on Children and Families for 2012 indicate that 678,810 children in
			 the United States were reported as being victims of child abuse or
			 neglect, and 11,539 of those children died as a result of such abuse or
			 neglect;(3)regardless of whether an adult is legally required to report child abuse and neglect, every adult
			 who suspects or knows about child abuse or neglect has a moral duty to
			 report such concerns to the appropriate authorities; and(4)establishing a Federal standard for the classes of individuals that State law establishes as
			 mandated
			 reporters will protect children and ensure greater consistency among
			 the laws of States, while allowing States the flexibility to establish
			 additional classes of individuals as 
			 mandated reporters.3.Educational
			 campaigns and trainingThe
			 Child Abuse Prevention and Treatment Act is amended by inserting after
			 section
			 103 (42 U.S.C. 5104) the following:103A.Educational
				campaigns and training(a)In
				generalThe Secretary shall
				make grants to eligible entities to carry out educational campaigns
			 and provide
				evidence-based or evidence-informed training regarding State laws
			 for mandatory reporting of incidents
			 of child
				abuse or neglect.(b)Guidance and
				information on best practicesThe Secretary shall develop and disseminate
				guidance and information on best practices for—(1)educational campaigns to educate members of
				the public about—(A)the acts and omissions that constitute
				child abuse or neglect under State law;(B)the
				responsibilities of adults to report suspected and known incidents
			 of child
				abuse or neglect under State law; and(C)the resources available to struggling families to help prevent child abuse and neglect;
				and(2)evidence-based or evidence-informed training programs
				to improve such reporting by adults, with a focus on adults who
			 work with
				children in a professional or volunteer capacity.(c)ApplicationsTo
				be eligible to receive a grant under this section, an entity shall
			 submit an
				application to the Secretary at such time, in such manner, and
			 containing such
				information as the Secretary may require. In determining whether to
			 make a
				grant under this section, the Secretary shall determine whether the
			 educational
				campaign or training proposed by the entity uses practices
			 described in the
				guidance and information developed under subsection (b).(d)Use of
				fundsAn entity that receives a grant under this section shall
				use the funds made available through the grant to carry out an
			 educational
				campaign, or provide training, described in subsection (b).(e)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $5,000,000 for fiscal year 2015 and $10,000,000
			 for each of
				fiscal years 2016 through
				2019..4.Grants to States
			 for child abuse or neglect prevention and treatment programsSection 106(b) of the Child Abuse
			 Prevention and Treatment Act (42 U.S.C. 5106a(b)) is amended—(1)in paragraph (2)—(A)in subparagraph (B), by striking
			 (B) an assurance and all that follows through the end of clause (i), and
			 inserting the following:(B)an assurance in
				the form of a certification by the Governor of the State that the
			 State has in
				effect and is enforcing a State law, or has in effect and is
			 operating a
				statewide program, relating to child abuse and neglect that
			 includes—(i)provisions or
				procedures for an individual described in paragraph (5) to report
			 suspected or known incidents of child
				abuse or neglect to a State child protective service agency or to
			 a law
				enforcement agency, which shall include a State law for mandatory
			 reporting
				of such incidents, to either type of agency, by any
				individual described in paragraph (5), in accordance with paragraph
			 (6);; (B)in subparagraph (F), by striking ; and and inserting ;;(C)in subparagraph (G), by striking the period at the end and inserting ;; and(D)by inserting after subparagraph (G) the following:(H)an assurance that the State, in developing the State plan described in paragraph (1), has
			 established procedures to ensure coordination between the State law or
			 statewide program described in subparagraph (B) and relevant law
			 enforcement and State or
			 community-based victims’ services agencies to ensure that children who are
			 the victims of acts by a perpetrator other than a parent or caretaker that
			 would be considered child abuse or neglect under
			 section 3(2) if the perpetrator of such act were a parent or
			 caretaker, are referred for appropriate follow-up services, even if such
			 children do not qualify for the protections under such State law or
			 statewide program; and(I)an assurance that the State will—(i)take primary responsibility to accept and investigate reports of known and suspected child abuse or
			 neglect pertaining to an incident that occurred in that State, even if the
			 child or the alleged
			 perpetrator resides in a different State;(ii)in the case of a State that takes primary responsibility to investigate a report as described in
			 clause (i), share the results of the investigation with the State where
			 the child resides and with the State
			 where the alleged perpetrator resides; and(iii)in the case of a State in which the child or  alleged perpetrator resides, but where the alleged
			 incident did not occur, establish a plan to assist the State with primary
			 responsibility for the investigation.; and(2)by adding at the end the following:(5)Individuals required to  report suspected or known child abuse or neglectTo satisfy the requirements of paragraph (2)(B)(i), a State law for mandatory reporting described
			 in such paragraph shall require all of the following individuals to report
			 suspected or known incidents of child abuse or neglect:(A)Individuals licensed or certified to practice in any health-related field licensed by the State,
			 employees of health care facilities or providers licensed by the State,
			 who are engaged in the admission, examination, care or treatment of
			 individuals, including mental health and emergency medical services
			 providers.(B)Individuals employed by a school who have direct contact with children, including teachers,
			 administrators, and independent contractors.(C)Peace officers and law enforcement personnel.(D)Clergy, including Christian Science practitioners, except where prohibited on account of
			 clergy-penitent privilege.(E)Day care and child care operators and employees.(F)Employees of social services agencies who have direct contact with children in the course of
			 employment.(G)Foster parents.(H)Court appointed special advocates (employees and volunteers).(I)Camp and after-school employees.(J)An individual, paid or unpaid, who, on the basis of the individual's role as an integral part of a
			 regularly scheduled program, activity, or service, accepts responsibility
			 for a child.(K)Other individuals, as the applicable State law or statewide program may require.(6)Reporting requirementTo satisfy the requirements of paragraph (2)(B)(i), a State law for mandatory reporting described
			 in such paragraph shall require such individuals to report suspected or
			 known incidents of child abuse or neglect directly to the
			 appropriate law
			 enforcement or child welfare agency (as applicable under State law) and,
			 if applicable, to the individual's supervisor or employer.. 5.Approaches and
			 techniques to improve reporting(a)EligibilitySection
			 107(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C.
			 5107c(b)) is
			 amended—(1)in paragraph
			 (4)—(A)in subparagraph
			 (A), by striking and at the end; and(B)by adding at the
			 end the following:(C)support training for adults who
				work with children in a professional or volunteer capacity, to
			 report suspected
				and known incidents of child abuse or neglect under State law;
				and;
				and(2)in paragraph (5),
			 by inserting before the period and the training described in paragraph
			 (4)(C).(b)State task
			 force studySection 107(d) of such Act (42 U.S.C. 5107c(d)) is
			 amended—(1)in paragraph (1),
			 by striking and at the end;(2)in paragraph (2),
			 by striking the period and inserting ; and; and(3)by inserting after paragraph (2) the following:(3)evaluate the
				State's efforts to train adults who work with children in a
			 professional or
				volunteer capacity, to report suspected and known incidents of
			 child abuse or
				neglect under State
				law..(c)Adoption of
			 recommendationsSection
			 107(e)(1) of such Act (42 U.S.C. 5107c(e)(1)) is amended—(1)in subparagraph (B), by striking
			 and at the end;(2)in subparagraph
			 (C), by striking the period and inserting ; and; and(3)by adding at the
			 end the following:(D)experimental,
				model, and demonstration programs for testing innovative approaches
			 and
				techniques that may improve reporting of and response to suspected
			 and known
				incidents of child abuse or neglect by adults to the State child
			 protective
				service agencies or to law enforcement
				agencies..6.General program
			 grantsSection 108 of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5106d) is amended by
			 adding
			 at the end the following:(f)Mandatory
				reportingTo be eligible to receive any form of financial
				assistance under this title, a State shall include in the
			 corresponding plan or
				application an assurance that the State has in effect a State law
			 for mandatory
				reporting described in section
				106(b)(2)(B)(i)..7.ReportsSection 110 of the Child Abuse Prevention
			 and Treatment Act (42 U.S.C. 5106f) is amended by adding at the end the
			 following:(e)Study and report on State
				mandatory reporting laws(1)StudyNot
				later than 4 years after the date of enactment of the Speak Up to Protect Every Abused Kid Act, the Secretary shall collect information on and
			 otherwise study
				the efforts of States relating to State laws for mandatory
			 reporting of
				incidents of child abuse or neglect, in order to assess the
				implementation of the amendments made by that Act.(2)Report(A)In generalNot
				later than 4 years after the date of enactment of the Speak Up to Protect Every Abused Kid Act, the Secretary
			 shall submit to
				the appropriate committees of Congress a report containing the
			 findings of the
				study under paragraph (1).(B)ContentsThe report submitted under subparagraph (A) shall—(i)provide an update
				on—(I)implementation of
				State laws for mandatory reporting described in section
			 106(b)(2)(B)(i);
				and(II)State efforts to
				improve reporting on, and responding to reports of, child abuse or
				neglect; and(ii)include data regarding any changes in the rate of substantiated child abuse reports and changes in
			 the rate of child abuse fatalities since the date of enactment of the Speak Up to Protect Every Abused Kid Act..8.Community-based
			 grantsSection 204 of the
			 Child Abuse Prevention and Treatment Act (42 U.S.C. 5116d) is amended—(1)in paragraph
			 (11), by striking and at the end;(2)in paragraph
			 (12), by striking the period and inserting ; and; and(3)by adding at the
			 end the following:(13)an assurance
				that the State has in effect a State law for mandatory reporting
			 described in
				section
				106(b)(2)(B)(i)..9.Effective
			 date(a)In
			 generalExcept as provided in subsection (b), this Act takes
			 effect on the date of enactment of this Act.(b)Mandatory
			 reporting requirementsThe
			 amendments made by sections 4, 5(a), 6, and 8 shall apply to the
			 corresponding
			 plans and applications submitted after the date that is 2 years after the
			 date
			 of enactment of this Act.